DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 10 and 12-19 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Sturgess (U.S. 2011/0117257 A1) which in figures 1A and 1B disclose the invention as claimed:
In re claim 1: An apparatus 10 for containing liquid, the apparatus 10 comprising: a cap (16 and attached structure except bottle 14) comprising: a first opening (opening of 64) configured to be open in a pour position such that the liquid can flow through the first opening; a first cover 34 configured to close the first opening in a closed position; a second opening 40 configured to be open in a fill position such that 
In re claim 2:  a bottle 14 connectable to the cap, wherein the bottle 14 has a closed bottom 12 and an open top 18 (see figure 1B). 
In re claim 3: a filter 28 coupled to the cap and extending into the bottle 14 (see figures 1A and 1B).
In re claim 4, the cap includes a fluid reservoir (reservoir defined by 38) between the second opening 40 and the filter 28 (see figures 1A and 1B).
In re claim 10: the cap includes a sidewall (sidewall of 16) and an open top (opening adjacent 58), the second opening 40 extends through the sidewall and the first cover 34 is coupled to the open top of the cap (see figures 1A and 1B).
In re claim 12: the cap is threaded 18 to the bottle 14 (see figures 1A and 1B).
In re claim 13: the first vent 46 comprises a third opening (opening defined by 46) configured to allow ambient air into the bottle 12 when liquid is poured from the first opening (opening of 64) (see figures 1A and 1B).
In re claim 14: the third opening (opening defined by 46) is closed when the first cover 34 is in the closed position (see figures 1A and 1B).
In re claim 15: the first opening (opening of 64) is spaced from a longitudinal axis of the apparatus 10 and is generally diametrically opposed to the second opening 40 with respect to the longitudinal axis (see figures 1A and 1B).
In re claim 16: the second cover 58 is a collar which can be configured to be selectively rotated about a longitudinal axis of the apparatus 10 (see figures 1A and 1B).
In re claim 17: the first cover 34 is a top cap capable of being selectively rotated about the longitudinal axis (see figures 1A and 1B).
In re claim 18: the first cover 34 remains coupled to the bottle 12 when the first cover 34 is in the pour position (see figures 1A and 1B).
In re claim 19, an apparatus 10 for containing liquid comprising: a bottle 12 capable of containing liquid, the bottle12 having a closed bottom 12 and an open top (adjacent 18) and a longitudinal axis extending between the closed bottom 12 and open top; a cap (16 and attached structure except bottle 14) coupled to the open top of the bottle 12 and having a top, a bottom, a sidewall and a reservoir, the cap having a first opening (opening of 64) and a second opening 40; a filter 28 coupled to the bottom of .
Claims 6 and 9 are rejected under 35 U.S.C. 103(a) as being un-patentable over Sturgess and as applied above in claim 3 and in further view of Meckstroth (U.S. 5,130,020 A).
In re claim 6, Crick-Sturgess and as applied above in claim 3 discloses the claimed invention except wherein the filter includes a closed bottom surface, the bottom surface being at an oblique angle with respect to the longitudinal axis. However, Meckstroth teaches a filter (Meckstroth, 25, Fig. 2) with a closed bottom surface (Meckstroth; Col.2, ln.65) being at an oblique angle with respect to the longitudinal axis (Meckstroth; Col.2:ll.46-48). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the filter as taught by 
In re claim 9, Sturgess as applied above in claim 3 discloses the claimed invention except wherein an inlet of the filter is generally orthogonal to an outlet of the filter. However, Meckstroth teaches a filter wherein an inlet of the filter is generally orthogonal to an outlet of the filter (Meckstroth, Fig. 4). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the filter as taught by Meckstroth to modify the filter of Sturgess in order to aid in prevention of the backflow of filtered water in the unfiltered water.

Allowable Subject Matter
Claims 5, 7-8, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for any matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735